Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 1 of 10

ho. USE REL us
yO KOH/DIB: USAO 2019R00334 DISTRICT OF MARYLA

A i air
Yeh) UE Pid j LANG

IN THE UNITED STATES DISTRICT COURT ZEISHAYI3 PM 6:14
FOR THE DISTRICT OF MARYLAND |

 

UNITED STATES OF AMERICA *
*
v. * CRIMINAL NO.
‘ Pwia Acral4D
JOEL TEMBENG MUKONG, * (Conspiracy to Commit Money
a/k/a “Tebeng,” * Laundering, 18 U.S.C. § 1956(h);
a/k/a “Bling,” and . Forfeiture, 18 U.S.C. §§ 981(a)(1)(C)

%

RAPHAEL JASON NANA CHINJI, & 982(a)(1), 21 U.S.C. § 853(p),
28 U.S.C. § 2461(c))

Defendants %

  

wk etek we

INDICTMENT

COUNT ONE
(Conspiracy to Commit Money Laundering)

The Grand Jury for the District of Maryland charges that:
Introduction

At times relevant to this Indictment:

1. JOEL TEMBENG MUKONG, a/k/a “Tebeng,” a/k/a “Bling,” (“MUKONG”)
was a resident of Houston, Texas.

ae RAPHAEL JASON NANA CHINJI (“CHINJI’) was a resident of Houston,
Texas.

3 Aldrin Fon Fomukong (“Fomukong”) was a resident of Greenbelt, Maryland.

4, Carlson Cho (“Cho”) was a resident of Framingham, Massachusetts and
Braintree, Massachusetts.

5. Yanick Eyong (“Eyong’) was a resident of Bowie, Maryland.

6. Izuo-Ere Digifa (“Digifa’”) was a resident of Lynchburg, Virginia.
Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 2 of 10

hs Business | was a check cashing and money order business with locations in
Houston and Dallas, Texas.

8. 40/40 Barber Link and QPZYTX LINK CO. were fictitious businesses registered
by Individual 1 in Harris County, Texas on or about April 26, 2017 and May 24, 2017,
respectively.

9. SQT6 SOLUTION CO, was a fictitious business registered by Individual 2 in
Harris County, Texas on or about June 7, 2017.

Business Email Compromise Schemes

10. Business Email Compromise (“BEC”) Schemes were complex schemes in which
victims were deceived into sending money via wire transfers or other electronic funds transfers
to bank accounts controlled by the perpetrators. The victims erroneously believed the transfer
was being sent to a legitimate account when, in fact, it was being sent to bank accounts
controlled by the perpetrators.

The Drop Accounts

11. | “Drop Accounts” were bank accounts opened or controlled by the defendants and
their co-conspirators that were used to receive money from victims of BEC Schemes.

12. On or about May 1, 2017, Individual 3 opened TD Bank account x9646 (“TD
Bank x9646”) in the name of Skyline Investments.

13. On or about May 15, 2017, Individual 4 opened JP Morgan Chase Bank account
x5222 (“JP Morgan x5222”) in the name of Individual 4 dba AGridwell Global.

14. On or about May 23, 2017, Digifa opened SunTrust Bank account x4431

(“SunTrust x4431”’) in the name of Mercatel Investment LLC.
Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 3 of 10

15. On or about June 7, 2017, Individual 5 opened Bank of America account x7760
(“BOA x7760) in the name of Individual 5 Trading.

16. On or about June 17, 2017, Eyong opened Bank of American account x0042
(“BOA x0042”) in the name of CL Escrow LLC.

The Victims

17. Victim A was a resident of Georgia.

18. Victim B was a resident of Washington.

19. Victim C was a business located in Colorado.

20. Victim D was a resident of California.

21. Victim E was a business located in Massachusetts.

22. Victims A, B, C, D, and E (together, the “Victims”’) were victims of BEC
Schemes.
The Conspiracy
23. Between at least in or about April 2017 and in or about June 2017, in the District

of Maryland and elsewhere, the defendants,
JOEL TEMBENG MUKONG,
a/k/a “Tebeng,”
a/k/a “Bling,” and
RAPHAEL JASON NANA CHINJI,
did knowingly combine, conspire, and agree with each other, and others known and unknown to
the Grand Jury, to conduct and attempt to conduct a financial transaction affecting interstate and
foreign commerce, which involved the proceeds of a specified unlawful activity—to wit,
conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349—while knowing that the

property involved in the financial transaction represented the proceeds of some form of unlawful

activity and:
Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 4 of 10

a. with the intent to promote the carrying on of specified unlawful activity, in
violation of 18 U.S.C. § 1956(a)(1)(A)(i); and
b. knowing that the transactions were designed in whole and in part to
conceal and disguise the nature, location, source, ownership, and control of the proceeds of said
specified unlawful activity, in violation of 18 U.S.C. § 1956(a)(1)(B)(1).
Manner and Means

24. It was part of the conspiracy that co-conspirators opened and/or managed the
Drop Accounts in order to receive millions of dollars from the proceeds of BEC Schemes,
including the proceeds of the BEC Schemes conducted on the Victims.

25. It was further part of the conspiracy that the co-conspirators disbursed the money
received from the Victims into the Drop Accounts by using wires to transfer money to other
accounts, by initiating account transfers to other accounts at the same bank, by withdrawing
sums of money, by obtaining cashier’s checks, and by writing checks to other individuals or
entities.

26. It was further part of the conspiracy that MUKONG, CHINJI, and their co-
conspirators recruited individuals to register, and assisted those individuals with registering,
fictitious businesses in the United States, including Texas.

27. It was further part of the conspiracy that MUKONG, CHINJI, and their co-
conspirators negotiated the cashier’s checks using the names of the fictitious businesses at check
cashing locations in the United States, including Texas, all to promote wire fraud conspiracy and
other criminal conduct, and to hide true ownership and disguise the nature, source, and control of

those assets.
Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 5 of 10

Overt Acts
28. In furtherance of the conspiracy, and to effect the objects thereof, MUKONG,

CHINJI, and others known and unknown to the Grand Jury, committed and caused to be
committed the following acts, among others, in the District of Maryland and elsewhere:

Skyline Investments

a. On or about May 12, 2017, CHINJI sent Fomukong the following
message: “40/40 barber link.”

b. On or about May 17, 2017, after receiving a $75,000 wire transfer from
Victim A into TD Bank x9646, a co-conspirator obtained a cashier’s check in the amount of
$70,000 made payable to 40/40 Barber Link.

G On or about May 17, 2017, Fomukong traveled from Baltimore,
Maryland to Houston, Texas and met with MUKONG and CHINJI.

d. On or about May 18, 2017, the $70,000 cashier’s check made payable to
40/40 Barber Link was negotiated at Business | in Houston, Texas.

AGridwell Global

é: On or about May 24, 2017, after receiving a $250,870.65 wire transfer
from Victim B into JP Morgan x5222, Individual 4 obtained a cashier’s check in the amount of
$65,500 made payable to QPZTYX LINK CO.

f. On or about May 24, 2017, Fomukong sent MUKONG a screenshot of a
flight itinerary from Baltimore, Maryland to Houston, Texas.

g. On or about May 24, 2017, Fomukong traveled from Baltimore,

Maryland to Houston, Texas.
Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 6 of 10

h. On or about May 25, 2017, the $65,500 cashier’s check made payable to
QPZTYX LINK CO. was negotiated at Business | in Houston, Texas.

Mercatel Investment LLC

 

1. On or about June 9, 2017, after receiving a $50,703 wire transfer from
Victim C into SunTrust x4431, Digifa obtained a cashier’s check in the amount of $39,486 made
payable to SQT6 SOLUTION CO.

1 On or about June 12, 2017, the $39,486 cashier’s check was deposited into
Capital One Bank account x6452, controlled by Individual 2.

Individual 5 Trading

k. On or about June 16, 2017, Cho and Individual 5 traveled from Boston,
Massachusetts to Dallas, Texas and then from Dallas, Texas to Houston, Texas.

1, On or about June 16, 2017, Fomukong provided Cho, while discussing
Cho’s travel to Dallas and Houston, CHINJI’s contact information.

m. On or about June 16, 2017, Fomukong traveled from Washington, D.C. to
Houston, Texas.

n. On or about June 16, 2017, MUKONG sent Fomukong an image
showing “SQT6 Solution Co.”

Oo. On or about June 16, 2017, after receiving a $227,000 wire transfer from
Victim D into BOA x7760, Cho and Individual 5 obtained two cashier’s checks, one in the
amount of $90,000 and the other in the amount of $95,000, both made payable to SQT6
SOLUTION CO.

p. On or about June 16, 2017, Cho sent Fomukong images of both the

$90,000 and $95,000 cashier’s checks.
Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 7 of 10

q. On or about June 16, 2017, Fomukong sent MUKONG the same images
of both the $90,000 and $95,000 cashier’s check, as well as Cho’s and Individual 5’s flight
information.

r. On or about June 21, 2017 and June 22, 2017, respectively, both the
$90,000 and $95,000 cashier’s checks were negotiated at Business | in Houston, Texas.

CL Escrow

s. On or about June 21, 2017, after receiving a $6 million wire transfer from
Victim E into BOA x0041, Eyong made a $2,350,000 wire transfer to a bank account located in
South Africa.

t. On or about June 21, 2017, Fomukong sent CHINJI and MUKONG an
audio clip regarding a $6 million account balance, to which CHINJI responded “QPZTYX
LINK CO.”

u. On or about June 22, 2017, Eyong obtained three cashier’s checks from
BOA x0041, namely a $95,000 check made payable to Individual 6, a $95,000 check made
payable to QPZTYX LINK CO., and a second $95,000 check made payable to QPZTYX LINK
co;

Vv. On or about June 23, 2017, CHINJI sent MUKONG and Fomukong the
following message: “do all under the QPZTYX LINK CO.”

Ww. On or about June 23, 2017, Eyong obtained three additional cashier’s
checks from BOA x0041, namely three $95,000 checks, each made payable to QPZTY X LINK
CO.

Xi On or about June 26, 2017, each of the $95,000 cashier’s checks dated

June 23, 2017 was negotiated at Business 1 in Houston, Texas.
Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 8 of 10

18 U.S.C. § 1956(h)
Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 9 of 10

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is given to the
defendants that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 981(a)(1)(C), 18 U.S.C. § 982(a)(1), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), as
a result of the defendants’ convictions under Count One of the Indictment.

Money Laundering Forfeiture

2. As a result of a conviction for the offense charged in Count One, the defendants,
JOEL TEMBENG MUKONG,
a/k/a “Tebeng,”
a/k/a “Bling,” and
RAPHAEL JASON NANA CHINJI,

shall forfeit to the United States, any property, real or personal, involved in such offense, and any
property traceable to such property.

a The property to be forfeited includes, but is not limited, the following:

a. all property constituting the subject matter of the money laundering
offense and any proceeds obtained therefrom;
b. all property used to commit or facilitate the commission of the money
laundering offense; and
ree a sum of money equal to the value of any property involved in the offense.
Substitute Assets

4. If, as a result of any act or omission of any defendant, any of the property

described above as being subject to forfeiture,

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third person;
Case 8:19-cr-00243-PWG Document1 Filed 05/13/19 Page 10 of 10

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e has been commingled with other property which cannot be divided
without difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of any other

property of the defendant up to the value of the forfeitable property.

18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 982(a)(1)

21 U.S.C. § 853(p)

28 U.S.C. § 2461(c)

or
Volt LK. Hua| :

Robert K. Hur
United States Attorney

A TRUEBILL:

SIGNATURE REDACTED pa 5/13} (9

Foreperson

 

10
